Citation Nr: 1212470	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-36 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service connected anisocoria of the right eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1959 to November 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2010, the Veteran testified before a Decision Review Officer (DRO), and a transcript of this hearing is of record.  In his substantive appeal, the Veteran requested a hearing before a member of the Board, but later canceled his scheduled hearing.  

In January 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with proper VCAA notice.  The action specified in the January 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran currently suffers from headaches that had onset in service or were caused or aggravated by his active military service, to include as secondary to his service connected anisocoria of the right eye.


CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches, to include as secondary to service connected anisocoria of the right eye, have been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.310 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R.  § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Here, the Veteran is seeking entitlement to service connection for headaches, which he attributes to eyestrain and photosensitivity caused by his service connected anisocoria of the right eye.

A Report of Medical Examination completed at the time of the Veteran's enlistment notes a history of mild headaches as well as mild seasonal hayfever, mild sinusitis, and mild childhood asthma.  In February 1963, the Veteran was treated for a foreign body in the right eye.  

In July 1964, the Veteran was authorized to wear sunglasses due to his dilated right pupil. 

Service treatment records show no complaints of headaches until August 1964, when the Veteran complained of blurring vision and headaches.  His right pupil was dilated.  He was advised to avoid close work and referred to an optometrist about getting tinted lenses.  In September 1964, the Veteran continued to complain of headaches with eyestrain.  The examiner noted that the iris of the Veteran's right eye had been previously traumatized, with subsequent poor pupil contraction.  The Veteran was provided a patch for his right eye during working hours and prescribed Darvon for his headaches.  

Service treatment records also show that in October 1966, the Veteran sustained trauma to his head in a motor vehicle accident and briefly lost consciousness.  He was diagnosed with a possible mild concussion.

At separation from service in October 1966, the Veteran's anisocoria of the right eye is noted, but not his headaches.

Post-service, there are no medical records showing complaints of or treatment for headaches.  

In a February 2006 statement, the Veteran stated that he suffers from headaches as a result of "constant eye strain, sunlight, and blurred vision."  He reported that he treats his headaches using over-the-counter medication.  In a May 2006 statement, he also noted his history of head injury in service.  In another May 2006 statement, the Veteran noted that following his eye injury, he was informed that while his condition might improve over time, it might not, and there was nothing else that could be done.  The Veteran was instructed that exposure to sunlight and bright lights could result in headaches and watering eyes.  In April 2007, he wrote that since his discharge, he has continued to wear dark sunglasses whenever he is outside to avoid severe headaches, tearing of his right eye, and blurred vision.  

At the June 2010 DRO hearing, the Veteran testified that he began to have headaches in service secondary to his right eye condition which have continued to the present.  He also clarified that although he had some headaches prior to service, these were different from the kind of headaches he gets secondary to his eye condition.  He reported that he grew up on a farm and that exposure to dust, hay, and other allergens caused asthma and sinus problems, including headaches.  

As noted above, service connection can be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Additionally, the Board notes that in certain cases, a layperson is competent to identify a medical condition, such as when the symptoms or disability are capable of lay observation.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)(holding that a layperson is competent to identify a simple condition such as a broken leg).  The Board finds that headaches are the type of condition capable of being diagnosed by a layperson.  

Here, service treatment records note treatment for headaches due to eyestrain.  The Veteran has testified that he has experienced the same kind of headaches since service and continues to suffer from them.  The Board finds that this evidence, if true, is sufficient to establish service connection for headaches.  

The case then turns on whether or not the Veteran's statements are credible.  

In his favor, the Veteran has been consistent in his statements that his headaches are related to his service connected right eye disability and treatment for headaches due to eye strain is documented in service.  

While there is no evidence of post-service treatment, "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  The Veteran has testified that he was told that there was little that could be done for his condition and that he has merely tried to prevent headaches by wearing dark glasses and treated any headaches that do occur with over-the-counter medications.  Given that headaches are a common ailment experienced by many people and that non-prescription treatment is readily available, the Board does not find it implausible that the Veteran would not seek medical treatment for his headaches.  The absence of treatment may be relevant to the severity of the Veteran's disability, since he might be expected to seek medical treatment for very frequent or debilitating headaches; however, the Board concludes that the absence of any post-service treatment alone is not evidence that the Veteran does not have a current disability.  

The Board has also considered whether notations in some VA treatment notes that indicate the Veteran does not have headaches should be considered evidence against his claim.  For example, a September 2007 Primary Care Note states "Denies CP, SOB, cough, dizziness, headaches, nausea, abdominal pain, blood in stool, fever/chills, tingling/parathesia/numbness of extremities, change in vision, floaters."  However, it appears to the Board that these notations have limited probative value for a number of reasons.

Most significantly, these general lists appear to be contradicted by other evidence in the Veteran's VA treatment records.  For example, treatment notes show that the Veteran has been treated for degenerative changes of the cervical spine with complaints of numbness radiating into the right upper extremity, contrary to the above notation that the Veteran does not have tingling or numbness of the extremities.  VA treatment records also show treatment for COPD with a history of asthma.  Thus, the Board must conclude that the inclusion of a condition or symptom on a list like the one in the September 2007 Primary Care Note is a poor indicator of whether or not the Veteran actually suffers from those symptoms or conditions.  

Furthermore, it is unclear how the Veteran's treatment provider determined what to include on the lists.  That is, it is not clear whether a condition was included if the Veteran failed to complain about it during an appointment or only if the Veteran affirmatively denied having the condition or symptoms.  

Under these circumstances, the Board finds that notations in a VA treatment record that the Veteran does not have headaches have little probative value.  In this instance, the Board places greater weight on the Veteran's written and oral statements.  

Finally, the Board has considered the significance of the notation on the Veteran's enlistment examination that he suffers from mild headaches.  The Veteran has distinguished between his pre-service headaches, which he attributed to sinus pain and pressure, and his current headaches.  The Board does note that there are no complaints of or treatment for headaches in the Veteran's service treatment records until after his right eye injury, which supports the Veteran's assertion that the headaches he developed secondary to his service connected eye condition are distinct from any pre-existing headaches.  The Board finds that there is sufficient evidence to conclude that at least some of the Veteran's headaches are due to his service connected anisocoria of the right eye, although there may or may not be other causes.  

Accordingly, entitlement to service connection for headaches, to include as secondary to service connected anisocoria of the right eye, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to service connection for headaches, to include as secondary to service connected anisocoria, is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


